DETAILED ACTION
This is on the merits of Application No. 16/603457, filed on 10/07/2019. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/07/2019 and 06/16/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.


	Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the structural details as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). With regard to Fig. 2, the figure merely show interconnections between generic boxes and various subsystems. The generic boxes, without relevant text, fail to show the required structural and functional details. Further, Fig. 2 shows a flow chart using generic symbols, but lacks any relevant text that would provide a proper understanding of the structural details of the method. Further, Fig. 2 uses German language throughout the figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Objections
Claim 5 is objected to because of the following informalities:  
The claim recites the limitation “and/or.”  Because each claim can only be drawn to one invention, alternative options must be listed as “at least one of X and Y.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method that determines wear by a counter with a calculated increment value. This judicial exception is not integrated into a practical application because it is just a mathematical algorithm or mental process making a determination of the clutch’s wear/service life. The claim(s) does/do not include additional elements that are sufficient to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7, 15, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “in response to an unintended slip at the friction clutch, incrementing a service life counter… multiplying a weighted sensitivity factor by a first absolute value which increments the service life counter in response to an unintended slip occurring.” The second instance of “an unintended slip” is a double inclusion making it unclear if these are referring to the same slip. Further, it is unclear if these increments are separate from each other or the same increment.
Claim 2 states “with current quantities to be measured determined a clutch actuating system.” This is grammatically confusing and makes it unclear what is being claimed.
Claim 3 states “thermal effects” in line 2. It is unclear if these are the same thermal effects of claim 2.
Claim 4 states “wherein the method further includes reducing a number of test events to be counted when thermal effects occur at the wet friction clutch.” It is unclear what these “number of test 
Claim 5 states “weighted by parameters”. It is unclear if these are the same adaptive parameters of claim 2 or not.
Claim 5 states “adapted parameters” in lines 3 and 5. It is unclear if these are both the “parameters” identified earlier in the claim and different parameters.
Claim 7 states “a setting of the maximum clutch torque”. It is unclear if this is a separate setting of the maximum clutch torque of claim 1 or not.
Claim 7 states “wherein the measured quantities to be measured, namely pressure or travel”. It is unclear if the pressure or travel are required by the claim or not.
Claim 7 line 6 states “a clutch model”. This is a double inclusion as a clutch model has already been established in the claim.
Claim 8 states “when a difference is ascertained between the calculated model quantities and the measured quantities to be measured after a first slip event, the predetermined sensitivity factor selected is smaller, wherein the a weighted sensitivity factor is increased in each subsequent measurement when the unintended slip occurs.” First, it is unclear what is meant by “the predetermined sensitivity factor selected is smaller”. Where are these different instances of predetermined sensitivity factors?
Claim 9 states “the currently measured adapted quantities to be measured” There is a lack of antecedent basis in the claim.
Claim 15 states “a measured duration” in line 2. It is unclear if this is the duration of claim 11 or a new duration.
Claim 15 states “a time threshold” in line 2. This is a double inclusion, as a time threshold has already been established in claim 11.

Claim 18 states “multiplying a weighted sensitivity factor by a first absolute value in response to an unintended slip occurring”. It is unclear if this is related to the service life counter in any way. As claimed, there is no relation between this step and the counter, making it unclear what is being claimed.
Claim 19 states “wherein the first absolute value increments the counter”. It is unclear how the first absolute value is incrementing the counter if it is being multiplied by the weighted sensitivity factor. Does the weighted sensitivity factor not part of the incrimination process? What purpose does it then serve?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE2007034203 to Uddin.
Uddin discloses:
(Claim 1) A method for determining a service life of a friction clutch (4) of a vehicle, comprising: setting a maximum torque at the friction clutch (Par. [0012], torque delivered at maximum transmittable torque); in response to an unintended slip at the friction clutch, incrementing a service life counter (Par. [0012], increments a counter when slip is occurring); determining that wear has occurred on the friction clutch in 
(Claim 10) wherein the counter is reduced by a second absolute value when the unintended slip does not occur (Par. [0012], will also decrease under conditions of slip not occurring).
(Claim 18) A method for determining a service life of a clutch (4) of a vehicle with a clutch actuation system, comprising: setting a maximum torque at the clutch of the clutch actuation system (Par. [0012], torque delivered at maximum transmittable torque); incrementing a service life counter when an unintended slip at the clutch occurs (Par. [0012], increments a counter when slip is occurring); determining that wear has occurred on the clutch in response to reaching a specific counter value of the service life counter (Par. [0012], determines clutch wear above a predetermined counter value); and multiplying a weighted sensitivity factor by a first absolute value in response to an unintended slip occurring (Par. [0015], can carry out a weighting of the increased increment in response to slip, thus must always be a positive value).
(Claim 19)
(Claim 20) wherein the counter is reduced by a second absolute value when the unintended slip does not occur (Par. [0012], [0015] will also decrease under conditions of slip not occurring).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Uddin in view of WO2004/087456 to Renfer (cited in applicant’s IDS).
Uddin discloses:
(Claim 11) A clutch actuating system (Fig. 1), comprising: a controller (31) configured to: determine whether a maximum torque has been demanded and set at a clutch (4); in response to the maximum torque being set at the clutch (Par. [0012], torque delivered 
(Claim 13) wherein the clutch actuating system further includes a sensor (38) configured to determine a distance traveled by a clutch actuator.
(Claim 14) a displacement sensor (38) configured to determine a distance traveled by a clutch actuator.
(Claim 15) a plausibility check is executed (Par. [0016], compared with model).
(Claim 16) wherein the controller is further configured to determine a rotational speed used when the unintended slip is above a rotational speed threshold (Par. [0026], rotational speed of engine is determined when slipping).
Uddin does not explicitly disclose:
(Claim 11) determine a duration of the unintended slip and incrementing when the duration of the slip exceeds a time threshold.
(Claim 12) wherein the clutch actuating system further includes a sensor configured to determine a pressure of a master cylinder of the clutch actuating system.
(Claim 14) wherein the clutch actuating system further includes a pressure sensor configured to determine a pressure of a master cylinder of the clutch actuating system.
(Claim 15) wherein in response to a measured duration exceeds a time threshold, a plausibility check is executed.
Renfer
(Claim 11) determine a duration of the unintended slip and incrementing when the duration of the slip exceeds a time threshold (Page 4, can determine slip based on time duration).
(Claim 12) wherein the clutch actuating system further includes a sensor configured to determine a pressure of a master cylinder of the clutch actuating system (Page 20, force sensor).
(Claim 14) wherein the clutch actuating system further includes a pressure sensor configured to determine a pressure of a master cylinder of the clutch actuating system (Page 20, force sensor).
(Claim 15) wherein in response to a measured duration exceeds a time threshold, a plausibility check is executed (Page 6, if duration is exceeding a check can be made to determine if permanent clutch slip is occurring).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the controller of Uddin to include a time interval in determining if slip is occurring in order to ensure a positive indication of slip. Both Uddin and Renfer are methods in avoiding erroneous data points of slip occurring. One of ordinary skill would be able to see the time interval method used by Renfer and apply it to Uddin to ensure correct data points of actual slippage occurring.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the system of Uddin include a pressure sensor, as taught by Renfer, as an additional point of information regarding the status of the clutch. Both Renfer and Uddin teach using displacement sensors, while Uddin also includes a pressure sensor for additional information. Both relate to establishing whether a clutch is slipping or not, thus one of ordinary skill would see the teaching of a pressure sensor in Renfer and be able to apply it to Uddin. Such a modification would allow more data and more accurate assessments of if a clutch is slipping.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Uddin and Renfer in further view of U.S. Patent No. 6113517 to Salecker et al.
Uddin and Renfer teach:
The limitations of claim 11.
Uddin and Renfer are silent towards:
(Claim 17) wherein the clutch is a wet clutch.
Salecker teaches:
A similar clutch being a wet clutch (Col. 5 ln 40-47).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Uddin and Renfer to have the clutch be a wet clutch, as taught by Salecker, as an obvious design choice to the type of clutch to be used. Both Uddin and Renfer do not specify the type of clutch being used. Salecker provides teachings of a similar clutch capable of being many different types of clutches, including a wet clutch. One of ordinary skill in the art would see the teaching of Salecker and apply whatever type of clutch is desired, including a wet clutch, to the clutch of Uddin and Renfer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY HANNON/Primary Examiner, Art Unit 3659